

115 HRES 892 IH: Expressing support for SummerSet DC in the Nation’s capital to benefit the District of Columbia and regional residents as well as visitors and to honor the public service of the performers and partners.
U.S. House of Representatives
2018-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 892IN THE HOUSE OF REPRESENTATIVESMay 15, 2018Ms. Norton submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONExpressing support for SummerSet DC in the Nation’s capital to benefit the District of Columbia and
			 regional residents as well as visitors and to honor the public service of
			 the performers and partners.
	
 Whereas the District of Columbia Commission on the Arts and Humanities and the Washington Metropolitan Area Transit Authority, in cooperation with the National Park Service, are sponsoring SummerSet DC every Thursday from May 10 to June 7, 2018, from noon to 2 p.m.;
 Whereas many District of Columbia residents and Federal and other employees work downtown and in the vicinity of the National Mall;
 Whereas the National Mall is a national and regional tourist attraction; Whereas SummerSet DC offers free musical entertainment to workers and visitors alike and opens the summer months by encouraging full use of this unique space;
 Whereas the National Mall is a national treasure, supported by United States taxpayers to provide a unique park space with potential for various kinds of outdoor enjoyment;
 Whereas many talented amateur and professional musicians reside in the District of Columbia; Whereas the National Mall provides a natural stage for the display of city and regional talent;
 Whereas SummerSet DC will feature local performers and be located on the National Mall in front of the National Air and Space Museum; and
 Whereas 2018 is the seventh season of SummerSet DC, formerly known as Lunchtime Music on the Mall: Now, therefore, be it
	
 That the House of Representatives recognizes and commends— (1)SummerSet DC for providing enhancement to urban life and musical culture in the Nation’s capital and appreciation of the outdoors at the National Mall;
 (2)local performers bringing their talents to SummerSet DC; and (3)the District of Columbia Commission on the Arts and Humanities and the Washington Metropolitan Area Transit Authority, in cooperation with the National Park Service, for their public service in providing live music performances at no charge to the public.
			